department of the treasury internal_revenue_service washington d c tax exempt and government entities aa jul uniform issue code se tep ral ty legend taxpayer a individual b bank n ira x account y amount s amount t date date date date year dear this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code page 2uuuy the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age represents that she received a distribution from ira x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by a bank n employee in a letter dated date bank n informed taxpayer a that ira x a time deposit account with a very low interest rate was maturing within a few weeks on date taxpayer a went to bank n to renew her investment as she had done every other time an ira investment matured the balance in ira x was amount s an employee of bank n encouraged taxpayer a to transfer her money into a certificate of deposit cd that would earn a higher rate of interest taxpayer a agreed to close the old account and open a new one intending to effect a rollover of amount s the bank n employee then provided forms which taxpayer a signed thinking that she was investing amount s in an ira cd however the transaction set up by the bank n employee was not a rollover and it resulted in ira x being closed and amount s being placed in account y a non- ira cd the error was discovered on date during preparation of taxpayer a's tax_return for year market executive of bank n acknowledged that the error was likely the result of miscommunication between taxpayer a and the employee of bank n taxpayer a represents that amount s remains in account y and has not been used for any other purpose in a letter of explanation dated date individual b a consumer based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of quug42054 page such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion if the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by an employee of bank n therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount s from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount t amount s less the amount of taxpayer a’s required_minimum_distribution for year into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount t will be considered a rollover_contribution within the meaning of sec_408 of the code page this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - se t ep ra t4 d no sincerely yours daneel hatiigh x kitttejohn manager donzell h employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
